UNPUBLISHED ORDER
                                  Not to be cited per Circuit Rule 53



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                    Submitted May 11, 2005*
                                     Decided May 16, 2005


                                               Before

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge

                       Hon. DIANE S. SYKES, Circuit Judge

Nos. 04-2715, 04-2716, 04-2748 & 04-2801                        Appeals from the United
                                                                States District Court for the
LERON E. EASLEY-EL, et al.,                                     Northern District of Indi-
     Plaintiffs-Appellants,                                     ana, South Bend Division.
               v.
                                                                Nos. 3:02-CV-579 RM, et al.
EVELYN RIDLEY-TURNER, et al.,                                   Robert L. Miller, Jr., Chief
     Defendants-Appellees.                                      Judge.


                                               Order

    Four inmates of the Indiana State Prison contend in this suit under 42 U.S.C.
§1983 that prison officials are violating the free-exercise clause of the first amend-
ment by preventing leaders of a faction within the Moorish Science Temple of Amer-
ica from entering the prison to conduct services. Defendants contended that con-
cerns about the criminal history and conduct of the Chicago Subordinate Temple
Number One (which these plaintiffs support), plus other considerations, justify a
temporary suspension of services. The district court agreed and granted summary
judgment in their favor. See Turner v. Safley, 482 U.S. 78 (1987).




   *   After an examination of the briefs and the record, we have concluded that oral argument is un-
necessary, and the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir. R.
34(f).

                                                                         May 16, 2005, at 12:25 PM
Nos. 04-2715, et al.                                                             Page 2

   Although the district court treated the suspension as temporary, evidence in the
record implies that it may last indefinitely. The Chicago Subordinate Temple ap-
pears to be at loggerheads with the main organization, based in Michigan. The
prison’s superintendent announced an indefinite suspension “until such time as
your problems have been resolved to my satisfaction and that of Bro. R. Love El and
Bro. S.A. Tinnin-Bey.” Love-El and Tinnin-Bey are affiliated with the Michigan or-
ganization. This could be understood as taking sides in a theological debate, the
equivalent of telling Lutherans that they could not hold services in prison “until
such time as your problems have been worked out [to the satisfaction of] Pope
Benedict XVI.” That would violate the free exercise clause. Cf. Sasnett v. Litscher,
197 F.3d 290, 293 (7th Cir. 1999) (“One might as well tell Anglicans to kiss the
Pope’s ring but pretend he’s the Archbishop of Canterbury.”). Perhaps the letter has
some other significance, but the district court has yet to explore the question.

    Instead of assuming, as it did, that the suspension was of short duration, the
district court must determine whether it is appropriate to condition the Chicago
Subordinate Temple’s services on the “satisfaction” of the superintendent and the
Michigan group. The record hints (no stronger word can be used) that the superin-
tendent would be satisfied if the Chicago group can demonstrate that its represen-
tatives are not felons themselves and do not denigrate other religions in a way that
would stir unrest in a potentially explosive population. But, as the letter did not say
what must be done to satisfy the superintendent, we cannot be sure that this is all
that concerned the prison’s administrators. Perhaps they are concerned that too few
inmates support the Chicago group; prisons need not permit every sect, however
small, to conduct religious services. See Johnson-Bey v. Lane, 863 F.2d 1308, 1310
(7th Cir. 1988). Perhaps something else is vital. Plaintiffs and their chosen spiritual
guides are entitled to know what they must demonstrate before the prison will per-
mit services to be held, and the district court then must determine whether the
prison’s conditions are valid.

   Although we have been discussing the claim in constitutional terms, which is
how plaintiffs present their contentions, the district court should address statutory
options first. The Religious Land Use and Institutionalized Persons Act provides
that “[n]o government shall impose a substantial burden on the religious exercise of
a person residing in or confined to an institution,” unless the burden “is in further-
ance of a compelling governmental interest,” and “is the least restrictive means” of
furthering that interest. 42 U.S.C. §2000cc–1(a)(1), (2). Unless the Supreme Court
holds in Cutter v. Wilkinson, cert. granted, 125 S. Ct. 308 (2004) (argued March 21,
2005), that RLUIPA violates the establishment clause of the first amendment, it is
the appropriate place to start when analyzing plaintiffs’ contentions.

   One final matter. This began as a single suit with four plaintiffs; the district
court splintered it into four suits with one plaintiff each. It should be re-united. See
Bouribone v. Berge, 391 F.3d 852 (7th Cir. 2004). Each plaintiff must continue to
speak for himself, however; none is a lawyer, so none can act as agent of another.

    The judgment is vacated, and the case is remanded for further proceedings con-
sistent with this order.